PER CURIAM.
In this civil action, filed by appellee, Ralph Hendrix, for himself and for the use and benefit of three co-employees of the appellant company, the District Court awarded judgment in favor of each of the four employees for minimum wage and overtime compensation due them, respectively, under the provisions of the Fair Labor Standards Act of 1938, 29 U.S.C.A. § 201 et seq., a like sum to each as liquidated damages, and also a reasonable fee to the attorneys for appellees. The judgment was entered upon findings of fact, supported by substantial evidence.
From these findings it appears that the employment of each of these employees was necessary in the manufacture of ice, a substantial quantity of which was manufactured for sale and delivery to interstate carriers and shippers; and that a substantial-portion of the time and labor of each of the four employees was devoted to that purpose. The District Court concluded that the employees of a manufacturer of ice, substantial portions of which are sold and delivered within the State of Tennessee to railroads and packing companies for use in refrigeration of interstate shipments of perishable products, are engaged in the production, transportation, or delivery of ice intended for servicing interstate facilities, and in the production of goods for commerce within the meaning of the Fair Labor Standards Act.
In our opinion, this conclusion was properly drawn in accordance with the opinion of this court in Chapman v. Home Ice Co. of Memphis, 136 F.2d 353; and is likewise supported by the rationalization of the Supreme Court in numerous cases, including its most recent pronouncements on January 28, 1946, in Roland Electrical Company v. L. Metcalf Walling, Administrator of the Wage and Hour Division, United States Department of Labor, 66 S.Ct. 413.
Accordingly, the judgment of the District Court is affirmed.